Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim cites a “computer readable storage medium.” The Specification of the current application defines “computer readable storage medium” as “any usable medium accessible by a computer, or a data storage device, such as a server or a data center, integrating one or more usable media. The usable medium may be a magnetic medium (for example, a floppy disk, a hard disk, or a magnetic tape), an optical medium (for example, a DVD), a semiconductor medium (for example, a solid-state drive (Solid State Disk, SSD)), or the like” [0125]. The open ended nature of the definition provides for an interpretation of computer readable storage medium as signal per se. Therefore claim 21 is directed to non-statutory subject matter.  Please amend the claim to state “non-transitory computer readable storage medium.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-4, 7-9, 21, 23-26, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (hereinafter Liu, 2013/0222247) in view of Wu et al. (hereinafter Wu, US 2013/0201155).
In regards to independent claim 1, Liu teaches a touch hotspot adjustment method, executed by an electronic terminal, comprising: 
obtaining touch point coordinates of touch actions received in at least one predetermined time period (Liu, [0045], “For example, portion shifting module 330 may sum all offset vectors for all key inputs received for the portion during a given period of time or for the last N inputs, and then calculate an average offset for the portion”); 
determining at least one effective coordinate point from the touch point coordinates, wherein the at least one effective coordinate point is within a current hotspot that is displayed for a time longer than a first predetermined time (Liu, [0074], offset is effective coordinate point, “In FIG. 8B, the computing device has calculated new positions for each of the keys by shifting the position of each key and resizing each key according to the calculated average offsets and distribution of offsets. Thus, new positions 806, 816, 826, 836, 846, 856 correspond to the shifted locations and adjusted sizes of keys 800, 810, 820, 830, 840, and 850, respectively. In FIG. 8C, the computing device has moved each key to the new location and, as illustrated, each of keys 800, 810, 820, 830, 840, 850 now respectively corresponds to a shifted and resized key 808, 818, 828, 838, 848, 858,” [0045], “For example, portion shifting module 330 may sum all offset vectors for all key inputs received for the portion during a given period of time or for the last N inputs, and then calculate an average offset for the portion”); 
selecting, from the touch point coordinates, at least one deviated coordinate point, wherein the at least one deviated coordinate point is recorded before a corresponding one of the at least one effective coordinate point, and a time difference between recording of the at least one deviated coordinate point and recording of the corresponding one of the least one effective coordinate point is less than a predetermined time difference (Liu, [0029], Fig. 8B, “For example, receiving instructions 224 may identify the coordinates of the touch and determine whether the coordinates are within the boundaries of a particular key,” [0045], “For example, portion shifting module 330 may sum all offset vectors for all key inputs received for the portion during a given period of time or for the last N inputs, and then calculate an average offset for the portion”); and 
adjusting the current hotspot of the application icon based on the at least one deviated coordinate point of the application icon to obtain a new hotspot of the application icon, wherein the new hotspot comprises the current hotspot (Liu, Fig. 8B, [0074], “the computing device has calculated new positions for each of the keys by shifting the position of each key and resizing each key according to the calculated average offsets and distribution of offset”).
Liu fails to explicitly teach that current hotspot is of an application icon having a link page. Wu teaches that current hotspot is of an application icon having a link page (Wu, [0048], Fig. 6D, “if the user touches a particular icon displayed on the touchscreen with his/her index finger, a first action may be performed with respect to the particular icon (e.g., run an application corresponding to the icon)”. It would have been obvious to one of ordinary skill in the art, having the teachings of Liu and Wu before him before the effective filing date of the claimed invention, to modify the key offset taught by Liu to include the application icon bias correction of Wu in order to obtain a application icon offset correction. One would have been motivated to make such a combination because “the range of actions that a user can instruct a touchscreen device to perform based on touch input can increase by associating actions with particular fingers or types of fingers” (Wu, [0008]).
In regards to dependent claim 2, Liu in view of Wu teaches the adjustment method according to claim 1, before the adjusting the current hotspot of the application icon based on the at least one deviated coordinate point of the application icon to obtain a new hotspot of the application icon, further comprising: 
determining that a distance between the at least one deviated coordinate point and the current hotspot is less than a predetermined distance (Liu, [0029], “For example, receiving instructions 224 may determine which key is closest to the input, provided that the input is within a certain predetermined distance of the closest key”).
In regards to dependent claim 3, Liu in view of Wu teaches the adjustment method according to claim 1, before the adjusting the current hotspot of the application icon based on the at least one deviated coordinate point of the application icon to obtain a new hotspot of the application icon, further comprising: 
determining that a quantity of the at least one effective coordinate point obtained within the at least one predetermined time period is larger than a predetermined value (Liu, [0045], “For example, portion shifting module 330 may sum all offset vectors for all key inputs received for the portion during a given period of time or for the last N inputs, and then calculate an average offset for the portion”).
In regards to dependent claim 4, Liu in view of Wu the adjustment method according to claim 1, wherein the adjusting the current hotspot of the application icon based on the at least one deviated coordinate point of the application icon to obtain a new hotspot of the application icon, comprises: 
connecting, according to a predefined rule, the at least one deviated coordinate point to the current hotspot of the application icon to obtain the new hotspot of the application icon (Liu, [0032], “For example, upon receipt of data describing the input for a particular key, adjusting instructions 226 may calculate a vector representing the offset, as determined by connecting the predetermined point on the key with the position of the user input. Upon receipt of a given number of inputs for the key, adjusting instructions 226 may then calculate an average of all offset vectors for the particular key and adjust the position of the key based on the average offset
In regards to dependent claim 7, Liu in view of Wu the adjustment method according to claim 1, after the adjusting the current hotspot of the application icon based on the at least one deviated coordinate point of the application icon to obtain a new hotspot of the application icon, further comprising: 
if the new hotspot exceeds a predetermined region, setting a region of the new hotspot that is within the predetermined region as the new hotspot of the application icon (Liu, [0033], “Adjusting instructions 226 may then calculate the average of the 10 vectors and shift the position of the "J" key in the direction of the average offset vector by the magnitude of the vector up to a given maximum shift”).
In regards to dependent claim 8, Liu in view of Wu the adjustment method according to claim 1, further comprising: 
recording the touch point coordinates of touch actions more than one predetermine time period (Liu, [0045], “For example, portion shifting module 330 may sum all offset vectors for all key inputs received for the portion during a given period of time or for the last N inputs, and then calculate an average offset for the portion”); and 
adjusting an original hotspot of the application icon based on the at least one deviated coordinate point of the application icon obtained in the more than one predetermined time period, to obtain the new hotspot of the application icon (Liu, [0035], “As a specific example, adjusting instructions 226 may wait until 10 inputs have been received, move the key or group of keys based on the inputs and then wait until receiving another 10 inputs before adjusting the key”), 
wherein the original hotspot is defined at generation of the application icon (Liu, [0031], “The offset of each user input may represent a distance and direction of the key press from a predetermined position on the corresponding key, such as the center coordinate or a corner”).
Independent claim 21 is in the same context as claim 1; therefore it is rejected under similar rationale.
Independent claim 23 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 24 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 25 is in the same context as claim 3; therefore it is rejected under similar rationale.
Dependent claim 26 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 29 is in the same context as claim 7; therefore it is rejected under similar rationale.
Dependent claim 30 is in the same context as claim 8; therefore it is rejected under similar rationale.

Claim 5-6, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wu and Colley et al. (hereinafter Colley, US 2012/0036468).
In regards to dependent claim 5, Liu in view of Wu teaches the adjustment method according to claim 1, wherein, if a quantity of the at least one deviated coordinate point of the application icon is not less than three, the adjusting the current hotspot of the application icon based on the at least one deviated coordinate point of the application icon to obtain a new hotspot of the application icon comprises: 
connecting the at least one deviated coordinate point using one or more straight lines to obtain the largest region among all possible regions based on the at least one deviated coordinate point connected using the one or more straight lines (Liu, [0033], “As a specific example of the adjustment of an individual key, suppose the user has activated the "J" key 10 times while typing using the virtual keyboard. In response, key position adjusting instructions 226 may generate 10 vectors, where each vector connects the center coordinate of the "J" key with the corresponding user input”); and 
Liu fails to explicitly teach:
obtaining the new hotspot of the application icon based on the largest region and the current hotspot of the application icon, wherein the new hotspot comprises the largest region and the current hotspot of the application icon.
 Colley teaches:
obtaining the new hotspot of the application icon based on the largest region and the current hotspot of the application icon, wherein the new hotspot comprises the largest region and the current hotspot of the application icon (Colley, Fig. 6, [0053], “The borders of the activation areas have been distorted to include inputs that have previously required correction. So, for example, the "s" key activation area 355 now extends into up and left into areas that were previously part of the "q", "w", and "a" button activation areas 315, 325, 345 because the user has erroneously made "s" inputs at these locations”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Liu and Colley before him before the effective filing date of the claimed invention, to modify the key offset taught by Liu to include the increasing a key to the largest size of Colley in order to obtain an application icon offset correction of the largest size. One would have been motivated to make such a combination because it ensures all intended inputs are detected on a key thereby increasing detection accuracy.
In regards to dependent claim 6, Liu in view of Wu fails to explicitly teach wherein the obtaining the new hotspot of the application icon based on the largest region and the current hotspot of the application icon comprises: 
combining the largest region and the current hotspot of the application icon; and setting the combination as the new hotspot of the application icon. 
Colley teaches wherein the obtaining the new hotspot of the application icon based on the largest region and the current hotspot of the application icon comprises: 
combining the largest region and the current hotspot of the application icon; and setting the combination as the new hotspot of the application icon (Colley, Fig. 6, [0053], “The borders of the activation areas have been distorted to include inputs that have previously required correction. So, for example, the "s" key activation area 355 now extends into up and left into areas that were previously part of the "q", "w", and "a" button activation areas 315, 325, 345 because the user has erroneously made "s" inputs at these locations”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Liu and Colley before him before the effective filing date of the claimed invention, to modify the key offset taught by Liu to include the increasing a key to the largest size of Colley in order to obtain an application 
Dependent claim 27 is in the same context as claim 5; therefore it is rejected under similar rationale.
Dependent claim 28 is in the same context as claim 6; therefore it is rejected under similar rationale.

Claim 9, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wu and Unruh et al. (hereinafter Unruh, US 201/0185287).
In regards to dependent claim 9, Liu in view of Wu fails to explicitly teach wherein, after the adjusting the current hotspot of the application icon based on the at least one deviated coordinate of the application icon to obtain a new hotspot of the application icon, the method further comprises: 
if in response no effective coordinate point being obtained in a second predetermined time period, setting an original hotspot of the application icon as the new hotspot of the application icon, wherein the original hotspot is defined at generation of the application icon. 
Unruh teaches wherein, after the adjusting the current hotspot of the application icon based on the at least one deviated coordinate of the application icon to obtain a new hotspot of the application icon, the method further comprises: 
if in response no effective coordinate point being obtained in a second predetermined time period, setting an original hotspot of the application icon as the new hotspot of the application icon, wherein the original hotspot is defined at generation of the application icon (Unruh, [0037], “If those static contact events are not detected within an allotted time interval after display of the virtual keyboard or during initial keyed entries, the keyboard can be shifted back to its original, or home position”).

Dependent claim 31 is in the same context as claim 9; therefore it is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171